ORDER
PER CURIAM.
Katherine Archuleta, Director of the Office of Personnel Management (“OPM”), filed a petition for rehearing en banc. A response to the petition was invited by the court and filed by both respondents Tony D. Hopper and the Merit Systems Protection Board. The petition was first referred as a petition for rehearing to the panel that heard the appeal, and thereafter the petition for rehearing en banc was referred to the circuit judges who are in regular active service.
It Is Ordered That:
(1) The petition for rehearing en banc is denied.